Citation Nr: 1207341	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, continued a 50 percent evaluation for PTSD.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2010.  He also testified at the RO before a Decision Review Officer (DRO) in January 2008.  Transcripts of both hearings are of record. 


FINDINGS OF FACT

1.  The Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

2.  The Veteran's service connected PTSD precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an award of a TDIU due to PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was granted in a May 2005 rating decision with an initial 50 percent evaluation assigned effective April 28, 2004.  The rating decisions on appeal continued the 50 percent evaluation.  The Veteran contends that an increased rating is warranted as his PTSD is productive of severe symptoms including suicidal ideation and total occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record establishes that an increased rating of 70 percent is warranted for the Veteran's PTSD.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Upon VA examinations in June 2006 and September 2007, the Veteran's mood was described as anxious and depressed and he has consistently reported having relationship difficulties with his wife.  Treatment records from the Durham VA Medical Center (VAMC) dated throughout the claims period also document the Veteran's problems at work until January 2010 when he quit his job due to having trouble getting along with others.  The Veteran also testified in August 2010 that he has very little social life and is often irritable and angry towards others which has affected his ability to work.  The Veteran has also demonstrated some of the specific symptoms associated with a 70 percent evaluation under the general rating formula such as passive suicidal ideation and consistent depression.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of moderate to serious PTSD symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Private and VA treatment records document GAF scores ranging from 50 to 35 during the claims period, consistent with serious to major impairment.  Id.  The June 2006 and September 2007 VA examiners both assigned GAF scores of 49, consistent with serious symptoms.  Therefore, the Veteran's GAF scores have been consistent with the level of occupational and social impairment associated with an increased 70 percent rating. 

The Veteran's PTSD has resulted in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  While he has not endorsed many of the specific symptoms associated with a 70 percent evaluation in the general rating formula, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to a 70 percent rating, an increased evaluation is appropriate.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A rating in excess of 70 percent is not warranted as the evidence does not establish the presence of total occupational and social impairment resulting from the Veteran's PTSD at any time during the claims period.  The Veteran testified in August 2010 that he still attended church occasionally and despite problems with his wife, remained married.  The Veteran also stopped working at his part-time job at Pizza Hut in January 2010, but VAMC treatment records show that he voluntarily stopped working.  Furthermore, the September 2007 VA examiner characterized the Veteran's PTSD symptoms as severe but specifically found that they did not result in total occupational or social impairment.  The preponderance of the evidence is therefore against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not met or approximated total occupational or social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21. 

Thus, the Veteran's PTSD warrants 70 percent schedular rating throughout the claims period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms that result in serious social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


TDIU Claim

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran testified in August 2010 that he was unable to work due to his service-connected PTSD.  The Board therefore finds that a claim for TDIU has been raised by the record in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The claim for TDIU is part of the current appeal for an increased rating before the Board and, as it is being granted, the Veteran is not prejudiced by the lack of initial adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced

The Board finds that the Veteran is unemployable due to service-connected PTSD.  He testified in August 2010 that he stopped working part-time at Pizza Hut in January 2010 due to anger problems and difficulty getting along with coworkers caused by PTSD.  His past employment was as a corrections officer, but there is no indication that he has any other training or education that would qualify him for other types of work.  His GAF scores are also indicative of serious occupational impairment due to his PTSD and the Veteran has not held a full-time job since 2005.  The Board therefore finds that the Veteran is unemployable due to service-connected PTSD and entitlement to TDIU is warranted. 

Finally, as the Veteran is currently service-connected for only one disability, the Board need not address the question of whether he is entitled to special monthly compensation (SMC).  See 38 U.S.C.A. § 1114(s) (requiring a service-connected disability rated as total and additional service-connected disability independently rated at 60 percent or more for the grant of SMC); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
With respect to the claim for TDIU, the Board finds that any failure on the part of VA to comply with the duties to notify and assist is not prejudicial to the Veteran in light of the Board's favorable decision granting the benefit.  Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for an increased rating for PTSD was furnished to the Veteran in an April 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private records.  Additionally, the Veteran was provided proper VA examinations in June 2006 and September 2007 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD is granted. 

Entitlement to TDIU due to PTSD is granted.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


